DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
2	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 5 recites the limitations “A hair cosmetic” and “the hair cosmetic composition”. It unclear if the hair cosmetic differs from the hair cosmetic composition?. Clarification or correction is required,
	Claim 11 recites the limitations “ A hair coloring agent”  and “the hair coloring agent composition”. It unclear if A hair coloring agent differs from the hair coloring composition?. Clarification or correction is required,

Double Patenting
3	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or 
Claims 12-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of copending Application No. 16/962,750. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the copending application No. 16/962,750, teach and disclose a hair coloring method comprising the steps of applying to the hair a cosmetic composition and a hair coloring composition and wherein the compositions comprising alkalinizing agents, a basic dye and HC dye, amino acids, cationic surfactants, thickeners, oils and higher fatty alcohols as claimed in claims 12-17 (see claims 1-8 of the copending application No. 16/962,750). This is an obvious formulation.
The instant claims differ from the claims of the copending application No. 16/962,750, by reciting a step of applying a hair cosmetic and the step of applying a hair coloring agent. 
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to be motivated to modify the method recited by the claims of the copending application No. 16/962,750 by applying the cosmetic composition and the coloring composition simultaneously to the hair to arrive at the claimed invention based on the teaching of the claims of the copending application No. 16/962,750, that refer to a method that involves applying to the hair a cosmetic composition and a coloring composition as a mixture, and, thus, the person ordinary skill in the art would expect the steps of the method to be .  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 102
4	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
5	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 11 are rejected under 35 U.S.C. 102(a)1 as being anticipated by Konno et al. (US 2016/0128915 A1).
Konno et al. (US’ 915 A1) teaches a hair coloring composition comprising a mixture of a first agent and a second agent, wherein the mixture comprises alkaline agents include ammonia, amino acids include arginine and lysine, surfactants, thickening agents, a higher fatty alcohol, a pH adjuster as claimed in claims 1-5 and 8 (see page 8, paragraphs, 0131 and 0139), wherein the mixture composition also comprises direct dyes include basic dyes, HC dyes, and solubilizing (wetting) agents as claimed in claims 6 and 11 (see 8, paragraphs, 0138-0139 and page 24, paragraph, 0340) and wherein the first agent has a pH in the range of 8 to 12 as claimed in claim 6 (see page 8, paragraph, 0132) and wherein the pH adjusters include citric acid as claimed in . 
6	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Konno et al. (US 2016/0128915 A1) in view of the Japanese Patent No. (JP 2012171952 A). English translation of the Japanese Patent No. JP 2012171952 A is used in this Office action.
 Konno et al. (US’ 915 A1) teaches a hair coloring composition comprising mixing a first agent and a second agent before application to the hair, wherein the first agent comprises direct dyes include basic dyes, HC dyes, amino acid, cationic surfactant, thickening agent, a higher fatty alcohol (oil), a pH adjuster and solubilizing (wetting) agents as claimed in claim 12 (see 8, paragraphs, 0138-0139 and page 24, paragraph, 0340), wherein the first agent comprises alkali agents (see page 8, paragraph, 0131), and wherein the first agent has a pH in the range of 8 to 12 (see page 8, paragraph, 0132) and wherein the second agent comprises amino acid, a higher alcohol, a thickening agent and surfactants (see page 15, paragraphs, 0228 and 0244) and wherein the alkalizing agents include ammonia and monoethanolamine  and wherein the amino acids include arginine and lysine as claimed in claims 16 and 17 (see page 8, paragraph, 0131) 
The instant claims differ from the teaching of Konno et al. (US’ 915 A1) by reciting the steps of providing a predetermined time after applying the mixture and the step of applying a cuticle care agent after the predetermined time. The instant claims also differ from the teaching of Konno et al. (US’ 915 A1) by reciting a coloring composition comprising specific direct dyes.

Therefore, in view of the teaching of the secondary reference, it would have been obvious to one having ordinary skill in the art before the effective filing date the claimed invention to be motivated to modify the dyeing method of Konno et al. (US’ 915 A1) by applying the dyeing step as taught by Japanese Patent No. (JP’ 952 A) to arrive at the claimed invention. Such a modification would have been obvious because the Japanese Patent No. (JP’ 952 A) clearly teaches that the using of three-agent hair dye that can be effectively dyed on hair and can be applied to bright lightness (see paragraph, 0009), and, thus, the person of the ordinary skill in the art would be motivated to utilize three-agent hair dye with the reasonable expectation of success for improving the dyeing performance on hair and would expect such a method to have similar properties to those claimed, absent of unexpected result. 
Conclusion  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EISA B ELHILO whose telephone number is (571)272-1315.  The examiner can normally be reached on Monday-Friday, 7:00 AM to 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571)272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EISA B ELHILO/Primary Examiner, Art Unit 1761